                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 20-30621-DM
RealtyShares, Inc.                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: lparada                      Page 1 of 1                          Date Rcvd: Sep 16, 2020
                                      Form ID: pdfeoc                    Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
tract             Bachecki, Crom & Co., LLP,   CERTIFIED PUBLIC ACCOUNTANTS,                     400 OYSTER POINT BLVD STE 106,
                   SOUTH SAN FRANCISCO
                                                                                                                    TOTALS: 1, * 0, ## 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2020 at the address(es) listed below:
              Bachecki, Crom & Co., LLP    JCrom@bachcrom.com
              E. Lynn Schoenmann    tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.com
              Office of the U.S. Trustee / SF    USTPRegion17.SF.ECF@usdoj.gov
              Paul J. Pascuzzi    on behalf of Debtor   RealtyShares, Inc. ppascuzzi@ffwplaw.com,
               docket@ffwplaw.com
                                                                                             TOTAL: 4




         Case: 20-30621            Doc# 18        Filed: 09/18/20          Entered: 09/18/20 21:17:34                Page 1 of 4
                                                    Entered on Docket
                                                    September 16, 2020
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA

    1   E. Lynn Schoenmann, Trustee
                                                      Signed and Filed: September 15, 2020
        35 Miller Avenue, #298
    2
        Mill Valley CA 94941
    3   Telephone: (415) 569-4390
        Facsimile: (415) 362-0416
    4   Email: lschoenmann@earthlink.net
                                                      ________________________________________
    5                                                 DENNIS MONTALI
                                                      U.S. Bankruptcy Judge
    6                              UNITED STATES BANKRUPTCY COURT
    7
                                    NORTHERN DISTRICT OF CALIFORNIA
    8
                                           SAN FRANCISCO DIVISION
    9
        In re                                                      Case No. 20-30621
   10                                                              Chapter 7
   11   REALTYSHARES, INC.,
   12

   13                        Debtor(s).

   14
                        ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT
   15
                E. LYNN SCHOENMANN ("Applicant"), the trustee herein, having filed the
   16
        Application for Order Authorizing Employment of Accountant and it appearing to the Court that
   17
        entry of such order is in the best interest of Applicant and this estate, and that the proposed
   18
        accountant, Bachecki, Crom & Co., LLP, Certified Public Accountants, is disinterested and
   19
        neither holds nor represents an interest adverse to Applicant, the Chapter 7 debtor or this estate
   20
        with respect to the specific matters for which employment is sought, and for good cause
   21
        appearing therefore, IT IS HEREBY ORDERED that Applicant is authorized to employ
   22
        Bachecki, Crom & Co., LLP, Certified Public Accountants, as the Trustee accountant to prepare
   23
        and file tax returns; to perform tax analysis; to analyze tax claims filed in this case, if necessary;
   24
        to analyze the tax impact of potential transactions, if necessary; to analyze as to avoidance
   25
        issues, if necessary; to prepare a solvency analysis, if necessary; to testify as to avoidance issues,
   26
        if necessary; to prepare wage claim withholding computations and payroll tax returns, if
   27
        necessary; WRVHUYHDV7UXVWHH¶VJHQHUDODFFRXQWDQWDQGWRFRQVXOWZLWKWKH7UXVWHHDQGWKH
   28
        7UXVWHH¶VFRXQVHODVWRWKRVHPDWWHUVIRUWKLVHVWDWHDWDIHHVXEMHFWWRFRXUWapproval. The



Case: 20-30621     Doc# 18      Filed: 09/18/20      Entered: 09/18/20 21:17:34           Page 2 of 4
    1
        FRXUW¶V*XLGHOLQHVIRU&RPSHQVDWLRQDQG5HLPEXUVHPHQWZLOODSSO\7KH\DUHDYDLODEOHDW
    2
        www.uscourts.gov.
    3
               IT IS FURTHER ORDERED that Bachecki, Crom & Co., LLP, CPA's be empowered to
    4
        act, through its officers and employees, for and on behalf of the trustee and or the estate, to
    5
        represent them before any taxing authority including the Internal Revenue Service and the
    6
        California Franchise Tax Board, to receive confidential information, to make written or oral
    7
        presentations of fact or argument, and to perform any and all acts on behalf of the trustee and the
    8
        estate which the trustee is by law permitted, regarding any tax matter which may arise during the
    9
        administration of the estate. No compensation shall be allowed or paid except pursuant to
   10
        further Court order.
   11

   12
                                              **END OF ORDER**
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28




Case: 20-30621     Doc# 18      Filed: 09/18/20      Entered: 09/18/20 21:17:34          Page 3 of 4
    1                                      COURT SERVICE LIST

    2   Jay D. Crom
        jcrom@bachcrom.com
    3   Bachecki, Crom & Co. LLP
    4   400 Oyster Point Boulevard, Suite 106
        South San Francisco, CA 94080
    5

    6

    7

    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28




Case: 20-30621    Doc# 18     Filed: 09/18/20   Entered: 09/18/20 21:17:34   Page 4 of 4
